DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-17) in the reply filed on 05/17/2021 is acknowledged.  The traversal is on the ground(s) that Yang does not disclose a composition that anticipates the composition in amended claim 1, which now contains bismuth, and that Yang is not analogous art.  
This is not found persuasive; with regard to the composition, Yang and Satou render the composition in the amended claim obvious (see § 103 rejection below). 
With regard to analogous art argument, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. (MPEP 2141.01(a) I). With regard to (1), Yang is related to a process of soldering using a soldering material (Abstract); a soldering material is a species of “a metal mixture” as claimed in the independent claim, which meets prong (1). The applicant’s specification further states that the invention relates to a “solder composition” (see line 9 on page 1 of applicant’s specification).
The requirement is still deemed proper and is therefore made FINAL.
Claims 18-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/17/2021.
Response to Amendment and Status of Claims
	Applicant’s amendment filed 05/17/2021 has been entered. Claims 1, 8-9, 15, and 18 have been amended. No claims have been added or cancelled. Claims 18-34 are withdrawn. Accordingly, claims 1-34 are pending with 1-17 under examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 2-7 and 8-17 are objected to because of the following informalities:
	In claims 2-4, and 8-13, there should be a space between “%” and “wt”.
	In claims 5-7 and 14-17, “ppm wt” should be “ppm by weight”, or “ppm on a weight basis” to be consistent with the language used in the preamble of claim 1 (or alternatively, simply “ppm”).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-9 and 11-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 8-9 and 11-12 require “at most” of 0.10 wt% of Zn, Ni, Fe, and Al, which is the same upper bound for all of the respective elements in independent claim 1. Neither the independent claim nor claims 8-9 and 11-12 specify a lower bound for these elements. Because the limitations/bounds in the dependent claims are the same as in the independent claim, and as such, have the same scope as the independent claim, dependent claims 8-9 and 11-12 fail to limit the subject matter of independent claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN1899738A; of record) in view of Satou et al. (US 20040050903 A1).
	Regarding claim 1, Yang discloses a soldering composition containing the following elements (all in wt %) which overlap with the claimed ranges:
Element (wt %)
Location
Claimed composition
 
Location
Yang
Pb
Claim 1
Major
 
Table 1
Balance
Sn
Claim 1
10-45
 
Table 1
39-41
Cu
Claim 1
0.0001-0.5
 
Table 1
0-0.08
Sb
Claim 1
≥0.42
 
Table 1
1.5-2.0
Bi
Claim 1
≥0.001
 
-
-
S
Claim 1
0.0001-2
 
Table1
0-0.02

Claim 1
0-0.1
 
-
-
Al
Claim 1
0-0.1
 
Table 1
0-0.005
Ni
Claim 1
0-0.1
 
Table 1
0-0.1
Fe
Claim 1
0-0.1
 
Table 1
0-0.05
Zn
Claim 1
0-0.1
 
Table 1
0-0.002
As
-
-
 
Table 1
0-0.05


The sum of the upper bounds of the elements (except for Pb) in Table 1 of Yang and the Bi of Satou is ~43.407 wt%, which means the balance of Pb would be about 56-57%, which is within the claimed range of at least 45 wt% of lead.
	56% of lead and 39% of tin means the solder contains at least about 95% of tin and lead together, which is within the claimed range of at least 90% of tin and lead together.
	Yang is silent regarding the Bi content being “at least 10 ppm” (at least 0.001 wt%).

	Satou discloses a solder ball formed from an Sn-Pb alloy (Abstract), and further teaches that when Bi is added in an amount of less than about 0.01 mass %, the thermal fatigue resistance cannot be improved; when Bi is added in an amount of 0.1 mass % or over, surface brightness after soldering is deteriorated [0029]. The range of 0.01-0.1 wt% overlaps with the applicant’s claimed range of ≥0.001% of Bi.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang’s composition to include Bi in the amount disclosed by Satou, as doing so would improve the thermal fatigue resistance [0029].
Regarding claim 2, Yang’s composition contains 39-41 wt% Sn (see Table above), which meets the claimed limitation of “at least 15%wt of tin”. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 3, the sum of the upper bounds of the elements (except for Pb) in Table 1 of Yang and the Bi of Satou is ~43.407 wt%, which means the balance of Pb would be about 56-57%, which is within the claimed range of at least 50 wt% of lead. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 4, the sum of the upper bounds of the elements (except for Pb) in Table 1 of Yang and the Bi of Satou is ~43.407 wt%, which means the balance of Pb would be about 56-57%, which is within the claimed range of at least 50 wt% of lead.
	56% of lead and 39% of tin means the solder contains at least about 95% of tin and lead together, which is within the claimed range of at least 91% of tin and lead together. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claims 5 and 7, Yang teaches a copper amount of 0-0.08% (Table 1), which overlaps with the claimed range of at least 2 ppm wt of copper (0.0002%) in claim 2, and the claimed range of between 1 and 4500 ppm wt of copper (0.0001-0.4500%). 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claims 6 and 13, Yang teaches a sulfur amount of 0-0.02% (Table 1), which overlaps with the claimed range of at least 2 ppm wt of sulphur in claim 6 and at most 0.10% in claim 13. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 8, Yang teaches a zinc amount of 0-0.002% (Table 1), which overlaps with the claimed range of at most 0.10% of zinc.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 9, Yang teaches a nickel amount of 0-0.1% (Table 1), which overlaps with the claimed nickel amount of at most 0.10% of nickel.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 10, Yang teaches an antimony amount of 1.5-2.0% (Table 1), which overlaps with the claimed antimony amount of at most 10% of antimony.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 11, Yang teaches an iron amount of 0-0.05% (Table 1), which overlaps with the claimed iron amount of at most 0.10% of iron.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 12, Yang teaches an aluminum amount of 0-0.005% (Table 1), which overlaps with the claimed aluminum amount of at most 0.10% of aluminum.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 15, Yang and Satou teach the method as applied to claim 1 above.
Yang is silent regarding the Bi content being “at least 50 ppm” (at least 0.005 wt%).
	Satou discloses a solder ball formed from an Sn-Pb alloy (Abstract), and further teaches that when Bi is added in an amount of less than about 0.01 mass %, the thermal fatigue resistance cannot be improved; when Bi is added in an amount of 0.1 mass % or over, surface brightness after soldering is deteriorated [0029]. The range of 0.01-0.1 wt% overlaps with the applicant’s claimed range of ≥0.005% of Bi.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN1899738A; of record) in view of Satou et al. (US 20040050903 A1), as applied to claim 1 above, and further in view of Hoge (US 4487638 A).
Regarding claims 14 and 16-17, Yang and Satou teach the metal mixture as applied to claim 1 above, but are silent regarding the silver content being at least 10 ppm wt, the arsenic content being at least 10 ppm wt, or the indium content being at least 10 ppm wt. Note: (10 ppm wt = 0.001 wt%).
Hoge teaches a die-attach used for attaching a semiconductor to a package substrate (Abstract), wherein the die-attach contains a low and a high melting point powder (col. 2, lines 26-32). The low melting powder is, for example, lead-indium or lead-indium-silver, while the high melting powder is, for example, silver (Table I).
Hoge teaches that the silver content may be, for example, 2.5 wt% (Example IV in Table I) or up to 5% (col. 3, lines 39-44), the indium content may be 5 wt% (Example IV in Table I) or up to 20% (see Examples I-IV in Table I and Fig. 5), and the arsenic content may be less than 1 wt% (col. 3, line 49-55), which all overlap with the claimed ranges.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang in view of Satou to include the silver in the composition, as doing so would allow for having an alloy with an increased electrical conductivity (col. 1, lines 52-55) due to the inclusion silver, but without an increase in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang in view of Satou to include indium in the composition, as doing so would allow for having a reducing melting point of the lead-based solder, due to the lower melting point of indium (Fig. 5; Examples, I-IV all have lower melting points as compared to pure lead’s melting point of 327.5°C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang in view of Satou to include arsenic in the composition, as doing so would increase the hardness of the die-attach composition (col. 3, lines 49-55).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731